IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                   Fifth Circuit

                                                                  FILED
                               No. 15-10390
                                                                May 6, 2016
                                                               Lyle W. Cayce
                                                                    Clerk
DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD,

           Plaintiff - Appellant

v.

INET AIRPORT SYSTEMS, INCORPORATED; MICHAEL F. COLACO;
HARTFORD FIRE INSURANCE COMPANY, INET AIRPORT SYSTEMS,
L.L.C., As Successor in Interest to Inet Airport Systems, Incorporated,

           Defendants - Appellees

----------------------------
CONSOLIDATED WITH 15-10600

THE DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD,

           Plaintiff - Appellant

v.

INET AIRPORT SYSTEMS, INCORPORATED; INET AIRPORT SYSTEMS,
L.L.C., As Successor in Interest to Inet Airport Systems, Incorporated,

           Defendants - Appellees


               Appeals from the United States District Court
                    for the Northern District of Texas
                                 Nos. 15-10390, 15-10600
                      ON PETITION FOR PANEL REHEARING



Before CLEMENT and HAYNES,                           Circuit    Judges,      and      GARCIA
MARMOLEJO, District Judge.*

ORDER:

      The petition for panel rehearing filed by Dallas/Fort Worth International
Airport Board is DENIED. Among other arguments in the petition, DFW
contends that the statement in footnote 2 of our opinion that the parties “do
not mention or challenge the district court’s dismissal of claims against Colaco”
is incorrect, as Colaco was mentioned in DFW’s brief on appeal. Although it is
true that Colaco was “mentioned,” we conclude that this fact does not alter the
result in the case as DFW failed to adequately discuss the alleged liability of
Colaco and failed to adequately brief any error in Colaco’s dismissal. See, e.g.,
United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006) (“[The defendant]
raises this argument in a one-sentence footnote and provides no authority for
the proposition. Inadequately briefed issues are deemed abandoned.”); Dardar
v. Lafourche Realty Co., 985 F.2d 824, 831 (5th Cir. 1993) (“Questions posed
for appellate review but inadequately briefed are considered abandoned.”).




      *   District Judge of the Southern District of Texas, sitting by designation.
                                               2